UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-07239 NAME OF REGISTRANT: VANGUARD HORIZON FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: SEPTEMBER 30 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD CAPITAL OPPORTUNITY FUND ISSUER: 99 CENTS ONLY STORES TICKER: NDN CUSIP: 65440K106 MEETING DATE: 9/16/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: ERIC G. FLAMHOLTZ ISSUER YES FOR FOR PROPOSAL #1B: ELECTION OF DIRECTOR: LAWRENCE GLASCOTT ISSUER YES FOR FOR PROPOSAL #1C: ELECTION OF DIRECTOR: DAVID GOLD ISSUER YES FOR FOR PROPOSAL #1D: ELECTION OF DIRECTOR: JEFF GOLD ISSUER YES FOR FOR PROPOSAL #1E: ELECTION OF DIRECTOR: MARVIN HOLEN ISSUER YES FOR FOR PROPOSAL #1F: ELECTION OF DIRECTOR: ERIC SCHIFFER ISSUER YES FOR FOR PROPOSAL #1G: ELECTION OF DIRECTOR: PETER WOO ISSUER YES FOR FOR PROPOSAL #02: RATIFICATION OF INDEPENDENT REGISTERED ISSUER YES FOR FOR ACCOUNTING FIRM.
